DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, arguments, and claim cancellations filed 4/29/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Allowable Subject Matter
Claim(s) 9, 11, and 13-16 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a method for predicting successful treatment of disorders of motility based bodily organs comprises the steps of performing an electrogastrogram on a bodily organ, determining an activity score value associated with the bodily organ, wherein the activity score value is determined by the formula of 

    PNG
    media_image1.png
    44
    554
    media_image1.png
    Greyscale

Where 3CPM is a measure of cycles per minute of activity of the stomach at certain time periods, in minutes, comparing the activity score value to a specific disease and specific treatment threshold value, the threshold value based on a specific electrical signal or electromagnetic field of normal, healthy tissue, based on the comparison, determining the likelihood of success of a specific treatment prior to treating the tissue, and if the determination indicates a likelihood of success, delivering treatment to the tissue.
The closest prior art of record is Devanaboyina (US 2013/0046150) in view of Sharma et al (US 2011/0295335) (“Sharma”) and further in view of Douglas (US 5,292,344) and further in view of Freeman et al (US 2007/0060785) (“Freeman”) and further in view of Hamilton (US 2006/0282019).
Devanaboyina teaches a system for predicting disorders of bodily tissue with at least one sensor constructed and arranged to be placed externally of the body, a controller, calculating an activity score value for diagnosis, and comparing the activity score to normal tissue.
Sharma teaches a gastric treatment system wherein the system is treated by measuring parameters of the subject’s gastric system, inputting these parameters to output a score, and using the score to guide stimulation to achieve a desired bodily state.
Douglas teaches the existence of multiple gastric disorders, the dysrhythmias of these multiple gastric disorders, and that treatment can be tailored to these multiple gastric disorders.
Freeman teaches providing treatment can be done by a feedback loop or by providing treatment by making a preliminary treatment of therapy success.
Hamilton teaches a relationship between an input and an output may be determined via linear regression.
Yet their combined efforts do not fairly teach or suggest an activity score value determined using the formula given above.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791